DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 23, the limitation that “the neck, the first impedance control tab, and the second impedance control tab have a tail width less than a main body width of the main body between the first side and the second side” is ambiguous and confusing.  It is unknown whether this means 1) that the neck, the first impedance control tab, and the second impedance control tab each have a tail width less than a main body width of the main body between the first side and the second side or 2) that the sum of the widths of the neck, the first impedance control tab, and the second impedance control tab is less than a main body width or 3) the distance from the outer edge of the first impedance control tab to the outer edge of the second impedance control tab is less than a main body width.  The limitation is given little weight.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 does not further limit claim 1.  Claim 16 does not further limit claim 15.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 4, 6, 7, 11, 13, 15, 16, 18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polnyi et al. US 2009/0253287 (“Polnyi”).  Regarding claim 1, Polnyi discloses an electrical contact 1 comprising:
a main body 11 extending along a longitudinal axis between a mating end and a terminating end of the electrical contact, the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
a mating contact 12 extending from the main body at the mating end, the mating contact including a mating interface 128 configured for mating with a mating electrical contact; and
a contact tail (13, 14) extending from the main body at the terminating end, the contact tail including a foot (at 138) configured to be terminated to a circuit board, the contact tail including a neck (labeled NK in annotated figure 1 below) extending between the foot and the main body, the neck being narrower than the main body between the first side and the second side, 
the contact tail including an impedance control tab 14 (i.e., the tab 14 inherently controls the impedance of the contact tail) separated from the neck by a gap (labeled GAP below) allowing the neck to move independent of the impedance control tab, the gap being narrower than a neck width and narrower than an impedance control tab width (see figure 2), 
the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board (i.e., the tab 14 inherently controls the impedance of the contact tail),
 the impedance control tab being coplanar with the neck (see figure 4), 
the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body (see figure 2);
wherein the impedance control tab is inherently sized and positioned relative to the neck to achieve a target impedance along the contact.  The impedance along the contact is inherently determined by the size and position of the impedance control tab 14.

    PNG
    media_image1.png
    1440
    1115
    media_image1.png
    Greyscale

Per claim 2 the neck is inherently movable relative to the impedance control tab because of the resiliency of the sheet metal material of the contact.
Per claim 3 the neck is separated from the impedance control tab by a gap (see annotated figure 1 above, labeled GAP), the gap allowing the neck to move independent of the impedance control tab.
Per claim 4, the main body includes a bottom extending between the first side and the second side, the neck extending from the bottom of the main body to the foot, the impedance control tab extending from the bottom of the main body toward the circuit board.
Per claim 6, the impedance control tab is a first impedance control tab (labeled IT1 above) extending along a first side of the neck (labeled NS1 above), the contact tail further comprising a second impedance control tab (labeled IT2 above) extending along a second side of the neck (labeled NS2 above). 
Per claim 7, the neck includes a first neck side and a second neck side, the second impedance control tab having a second inner side facing the second neck side, the second impedance control tab having a second outer side generally aligned with the second side of the main body.
Per claim 11, the neck and the impedance control tab are coplanar with the main body.
Per claim 13, the mating contact includes a receptacle 126 configured to receive (i.e., capable of receiving) a pin of the mating electrical contact.
Per claim 15, Polnyi discloses an electrical contact comprising:
a main body 11 extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a main body width between the first side and the second side, the main body having a front and a rear extending between the first side and the second side, the main body having a bottom between the first side and the second side;
a mating contact 12 extending from the main body at the mating end, the mating contact including a mating interface 128 configured for mating with a mating electrical contact; and
a contact tail (13, 14) positioned below the bottom of the main body, the contact tail including a foot (at 138) configured to be terminated to a circuit board, the contact tail including a neck (labeled NK above) extending between the foot and the bottom of the main body, the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, the contact tail including an impedance control tab 14 positioned between the bottom of the main body and the circuit board, the impedance control tab separated from the neck by a gap (labeled GAP above) allowing the neck to move independent of the impedance control tab, the gap being narrower than a neck width and narrower than an impedance control tab width, the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board, the impedance control tab being coplanar with the neck, the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body;
wherein the impedance control tab is inherently sized and positioned relative to the neck to achieve a target impedance along the contact.  The impedance along the contact is inherently determined by the size and position of the impedance control tab 14.
Per claim 16, the neck is separated from the impedance control tab by a gap, the gap allowing the neck to move independent of the impedance control tab.
Per claim 18, the impedance control tab is a first impedance control tab extending along a first side of the neck, the contact tail further comprising a second impedance control tab extending along a second side of the neck, the neck having a first neck side and a second neck side, the first impedance control tab having a first inner side facing the first neck side, the second impedance control tab having a second inner side facing the second neck side, the first impedance control tab having a first outer side generally aligned with the first side of the main body, the second impedance control tab having a second outer side generally aligned with the second side of the main body.
Per claim 20, Polnyi discloses an electrical connector comprising:
a housing (paragraph 0014) having a mating end and mounting end, the mating end being mated with a mating electrical connector, the mounting end being mounted to a circuit board (paragraph 0007), the housing having contact channels (paragraph 0014) between the mating end and the mounting end; and
socket contacts 1 coupled to the housing, the socket contacts received in corresponding contact channels, each socket contact comprising:
a main body 11 extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
a mating contact 12 extending from the main body at the mating end, the mating contact including a mating interface configured for mating with a mating electrical contact of the mating electrical connector; and
a contact tail (13, 14) extending from the main body at the terminating end, the contact tail including a foot (at 138) configured to be terminated to the circuit board, the contact tail including a neck (labeled NK above) extending between the foot and the main body, the neck being narrower than the main body between the first side and the second side, the contact tail including an impedance control tab (14) separated from the neck by a gap allowing the neck to move independent of the impedance control tab, the gap being narrower than a neck width and narrower than an impedance control tab width,
the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board (i.e., the tab 14 inherently controls the impedance of the contact tail), 
the impedance control tab being coplanar with the neck, the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body;
wherein the impedance control tab is sized and positioned relative to the neck to achieve a target impedance along the contact.  The impedance along the contact is inherently determined by the size and position of the impedance control tab 14.
Regarding claim 21, The target impedance inherently matches an impedance along the main body for the following reasons:
	1) The main body and contact tail are continuous and integral and made of the same sheet metal without any discontinuity and therefore have the same conductivity (resistivity).
	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width is exactly the same as the tail width.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	
Furthermore, the inherency of the impedance matching in the prior art terminal tail and main body is evidenced by the fact that the prior art terminal has all of the structure of the claimed terminals.  Applicant discloses that this structure results in matching impedance in the tail and main body, and therefore the prior art terminal will have the same impedance matching characteristics as applicant’s terminals.  
Regarding claim 22, The target impedance inherently matches an impedance along the main body for the following reasons:
	1) The main body and contact tail are continuous and integral and made of the same sheet metal without any discontinuity and therefore have the same conductivity (resistivity).
	2) The main body and contact tail have the same thickness since they are formed from the same stamped sheet metal.
	3) The main body width is exactly the same as the tail width.  
	4) Consequently, the cross-sectional area of the contact tail is approximately equal to the cross-sectional area of the main body.  Consequently, the impedance of the contact tail is approximately equal to the impedance of the main body.	
Furthermore, the inherency of the impedance matching in the prior art terminal tail and main body is evidenced by the fact that the prior art terminal has all of the structure of the claimed terminals.  Applicant discloses that this structure results in matching impedance in the tail and main body, and therefore the prior art terminal will have the same impedance matching characteristics as applicant’s terminals.  
Per claim 23 the neck, the first impedance control tab, and the second impedance control tab each have a tail width less than a main body width of the main body between the first side and the second side.

Claims 1, 5, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szu US 6152757.  Regarding claim 1, Szu discloses an electrical contact 5 comprising:
a main body (labeled MB below) extending along a longitudinal axis between a mating end and a terminating end of the electrical contact, the main body having a first side and a second side, the main body having a front and a rear extending between the first side and the second side;
a mating contact 50 extending from the main body at the mating end, the mating contact including a mating interface 52 configured for mating with a mating electrical contact; and
a contact tail (labeled CT below) extending from the main body at the terminating end, the contact tail including a foot (at 53) configured to be terminated to a circuit board, the contact tail including a neck (labeled NK below) extending between the foot and the main body, the neck being narrower than the main body between the first side and the second side, 
the contact tail including an impedance control tab (labeled ICT below, i.e., the tab  inherently controls the impedance of the contact tail) separated from the neck by a gap (labeled GAP below) allowing the neck to move independent of the impedance control tab, the gap being narrower than a neck width and narrower than an impedance control tab width (see figure 2), 
the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board (i.e., the tab 14 inherently controls the impedance of the contact tail),
 the impedance control tab being coplanar with the neck, 
the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body (except for the barbs at 511, just as is the case with applicant’s barbs extending from the main body);
wherein the impedance control tab is inherently sized and positioned relative to the neck to achieve a target impedance along the contact.  The impedance along the contact is inherently determined by the size and position of the impedance control tab 14.

    PNG
    media_image2.png
    1573
    1214
    media_image2.png
    Greyscale

Per claim 5, the impedance control tab extends substantially an entire height of the contact tail between the circuit board and a bottom of the main body.
Per claim 15, Szu discloses an electrical contact comprising (see explanation regarding claim 1 for identification of structures corresponding to the claim):
a main body extending along a longitudinal axis between a mating end and a terminating end of the socket contact, the main body having a first side and a second side, the main body having a main body width between the first side and the second side, the main body having a front and a rear extending between the first side and the second side, the main body having a bottom between the first side and the second side;
a mating contact extending from the main body at the mating end, the mating contact including a mating interface configured for mating with a mating electrical contact; and
a contact tail positioned below the bottom of the main body, the contact tail including a foot configured to be terminated to a circuit board, the contact tail including a neck extending between the foot and the bottom of the main body, the neck having a first neck side and a second neck side, the neck having a neck width narrower than the main body width between the first side and the second side, the contact tail including an impedance control tab  positioned between the bottom of the main body and the circuit board, the impedance control tab separated from the neck by a gap allowing the neck to move independent of the impedance control tab, the gap being narrower than a neck width and narrower than an impedance control tab width, the impedance control tab extending along the neck for impedance control of the contact tail between the main body and the circuit board, the impedance control tab being coplanar with the neck, the impedance control tab including an inner side facing the neck and an outer side opposite the inner side, the outer side being generally aligned with the first side of the main body;
wherein the impedance control tab is inherently sized and positioned relative to the neck to achieve a target impedance along the contact.  The impedance along the contact is inherently determined by the size and position of the impedance control tab.
Per claim 17, the impedance control tab extends substantially an entire height of the contact tail between the circuit board and a bottom of the main body.
Response to Arguments
	Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833